The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 2-5 and 12 are allowable. The restriction requirement, as set forth in the Office action mailed on 08/20/2021, has been reconsidered in view of the allowability of product claims pursuant to MPEP § 821.04(b). Claims 6-7, 9-11 directed to a nonelected process invention includes all the limitations of allowable product claim 3 and thus to be rejoined.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
The following is an examiner’s statement of reasons for allowance: 
Independent Claim 3, 6 and 12, the prior art of record alone or in combination neither teaches nor makes obvious the invention of a MOSFET, comprising: 
wherein as viewed in a plan view of the semiconductor base substrate, assuming a total area of the active region as S1, a total area of the active connecting region as S2, and a total area of the outer peripheral region as S3, and assuming a withstand voltage of the MOSFET as VDSS, a relationship of S3>(S1+S2+S3)x0.05x(VDSS/600) is satisfied.
Each of the dependent claims depends on above allowed independent claims and each is allowable for the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD M HOQUE whose telephone number is (571)272-6266.  The examiner can normally be reached on M-Thu, 9AM-7PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMAD M HOQUE/
Primary Examiner, Art Unit 2817